Citation Nr: 0635064	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-42 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a stomach disorder.  

3.  Entitlement to service connection for a left knee 
condition.  

4.  Entitlement to service connection for a bilateral hearing 
loss disability.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for subluxation of the 
left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.  He served in Vietnam from December 1970 to 
October 1971.  His awards and decorations include the Bronze 
Star Medal, the Army Commendation Medal, and the Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In November 2005, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
As agreed at the hearing, the record was held open for 60 
days to give the veteran an opportunity to submit additional 
evidence.  No additional evidence was received, so the Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The competent medical evidence is to the effect that the 
veteran does not have PTSD.  

2.  A stomach disorder was first manifested many years after 
service and is not medically related to service or a service-
connected disability.  

3.  A current left knee condition related to service has not 
been demonstrated.  

4.  A bilateral hearing loss disability was first manifested 
many years after service and is not medically related to 
service or a service-connected disability.  

5.  A current hypertension condition related to service has 
not been demonstrated.  

6.  Residuals of a left wrist fracture were first 
demonstrated during active service, in June 1970, after 
approximately 7 months of active service and training.  The 
current abnormal left wrist findings cannot be dissociated 
from the abnormalities first demonstrated in service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  A stomach disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  

3.  A left knee condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  

4.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2006).  

5.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).  

6.  Residuals of a left wrist fracture, with subluxation of 
the left wrist, were incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1111, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2001 and February 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
February 2005 letter instructed the veteran to submit any 
evidence in his possession that pertained to his claims.  
Although this notice was delivered after the initial denial 
of the claims, the AOJ subsequently readjudicated each based 
on all the evidence in May 2005, without taint from prior 
adjudications.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
the late notice did not affect the essential fairness of the 
decision. 

Most of the claims for service connection are being denied, 
so any question as to the appropriate disability rating or 
effective date for those claims is moot, and there can be no 
failure to notify prejudicial to the veteran.  As for the 
claim being granted, when the RO effectuates the Board 
decision, it will have the opportunity to notify the veteran 
as to ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.  

Service Connection

The veteran seeks service connection for several 
disabilities.  In order to establish service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2006); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Of importance in this case, it must be noted that a current 
disability is required.  It is not enough to show injury 
during service, there must currently be a residual 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  There must be a current disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

Analysis

In his sworn testimony, the veteran has reported serving in 
combat, and having the claimed disabilities during service.  
The service medical records do not reflect complaints, 
findings or diagnoses of PTSD, a stomach disorder, a left 
knee disorder, a hearing loss, or hypertension.  On 
examination for separation from service, in October 1971, the 
veteran's ears, drums, vascular system, abdomen and viscera, 
and psychiatric status were normal.  Blood pressure was 
within normal limits, at 122/80.  See 38 C.F.R. § 4.104, Code 
7101, Note (1) (2006).  Hearing was normal at 15/15 in each 
ear.  The United States Court of Appeals for Veterans Claims 
(Court) has established that 15/15 is normal.  Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  

Following service, many years passed without competent 
medical evidence of PTSD, a stomach disorder, a left knee 
disorder, a hearing loss, or hypertension.  According to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit), evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

PTSD

The veteran's personnel records show that he served honorably 
in combat in Vietnam, so a stressor is not at issue.  
38 C.F.R. § 3.304(f)(1).  However, it is a very basic 
requirement that the veteran actually have the disability he 
is requesting benefits for.  38 U.S.C.A. § 1110.  Moreover, 
while he is competent to report symptoms, as a lay witness, 
he does not have the medical training and experience to 
diagnose himself.  A diagnosis from a trained medical 
professional is required.  38 C.F.R. § 3.159(a); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) quoting Frye v. 
United States, 293 F.2d 1013, 1014 (1923).  In this case, the 
veteran had a very detailed evaluation for PTSD in February 
2003.  The report is in the record and will not be set forth 
in detail.  It shows that a very thorough examination and 
testing resulted in the conclusion that the veteran did not 
meet the criteria for a diagnosis of PTSD, despite having 
endorsed some mild symptoms of the disorder.  The pertinent 
diagnosis was sub-clinical PTSD traits.  

The Board's review of the record does not disclose any 
competent medical evidence from a trained medical 
professional which diagnoses PTSD.  Since there is a very 
thorough and persuasive report which determined that he does 
not have PTSD, the preponderance of the evidence is against 
service connection for PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  



A Stomach Disorder

As noted above, there are three critical elements required 
for service connection.  First, there must be a current 
disability.  This was established in the October 2004 VA 
clinical note that contained assessments by the VA medical 
staff of gastroesophageal reflux disease and H. pylori 
infection.  Secondly, there must be evidence of disease or 
injury in service.  The veteran testified, at his November 
2005 Board hearing, that he did not eat properly and had 
stomach symptoms while serving in the field in Vietnam.  He 
testified that his stomach disorder had been unmerciful in 
the last 5 to 10 years.  The veteran is competent to report 
what he experienced in Vietnam and since then.  The third 
requirement for service connection is competent medical 
evidence of a connection.  This must come from a trained 
medical professional.  The veteran, as a lay witness, does 
not have the medical expertise to link a current disability 
to the symptoms experienced in service.  The Board has 
reviewed the file, but does not find any competent medical 
evidence to connect the current diagnoses to service.  VA 
clinical notes of October 2004 did not express an opinion as 
to the etiology of the current stomach conditions or link 
them to service.  On the other hand, the separation 
examination indicated that the veteran's abdomen and viscera 
were normal at the time he completed his active service.  
Thereafter, many years passed without any competent medical 
documentation of a stomach disorder.  See Maxson.  The 
separation examination report and the passage of many years 
without competent evidence of a stomach disability are 
evidence against a connection to service.  In this case, they 
form a preponderance of evidence and establish that the 
veteran's current stomach disorders are not connected to the 
symptoms he experienced in service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

A Left Knee Condition

The veteran testified at his hearing that he had a knee 
injury before service and that it was symptomatic during 
service.  A preexisting injury or disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The Court has held that intermittent 
or temporary flare-ups during service of a preexisting injury 
or disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  

For this claim, there is only the veteran's recollection of 
symptoms during service.  There is no competent medical 
evidence that the disability increased in severity during 
service, or that there is a current disability, or that a 
current disability is connected to the symptoms experienced 
in service.  Consequently, the separation examination and the 
passage of time again form a preponderance of evidence 
against the claim.  See Maxson.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

A Bilateral Hearing Loss Disability

A high frequency sensorineural hearing loss has been 
documented.  The veteran ascribes it to his exposure to the 
noise of weapons fire during service.  However, the report of 
the separation examination shows that his hearing was normal, 
at 15/15, when he left service.  This was not audiologic 
testing, but it was an opinion from a physician, and as such, 
competent medical evidence that there was no residual 
disability.  

An organic disease of the nervous system, including a 
sensorineural hearing loss, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Here, there is no competent evidence 
of a hearing loss during service, or for many years after.  
Once again, the separation examination and the passage of 
time again form a preponderance of evidence against the 
claim.  See Maxson.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert; Ortiz.  

Hypertension

As discussed above, service connection requires a current 
disability.  In this case, there is no competent medical 
evidence of a current hypertension.  For VA purposes, 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of compensation, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. 
§ 4.104, Code 7101, Note (1) (2006).  There have been a few 
elevated readings on recent VA clinical records; however, the 
readings have not been consistently elevated and no medical 
professional has diagnosed hypertension.  

Secondly, there must be a relevant disease or injury during 
service.  Here, there was no diagnosis of hypertension during 
service, and the service medical records do not reflect blood 
pressure readings which would support such a diagnosis.  

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Review of the file does not disclose any 
competent medical evidence of hypertension in the year 
following active service.  

Further, there is no competent medical evidence connecting a 
current hypertension to disease or injury during service.  
38 C.F.R. § 3.303.  

There is simply no competent evidence of any of the 
requirements for service connection.  On separation 
examination, the veteran's vascular system was normal and his 
blood pressure was within normal limits.  When these findings 
are combined with the passage of many years without any 
competent evidence of hypertension, they form a preponderance 
of evidence against the claim.  Maxson.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Residuals of a Fracture of the Distal Aspect of the Left Ulna

A veteran will be presumed to have been in sound condition 
except for defects noted when he is examined for service.  
38 U.S.C.A. § 1111.  A left wrist disability was not noted 
when the veteran was examined for service, in April 1969.  In 
fact, the examination indicated his upper extremities to be 
normal.  The veteran has testified that he felt something pop 
in his wrist during training, however, he did not seek aid 
until later.  The service medical records show that in June 
1970, he complained of having a disjointed left wrist for 5 
years.  He said that he had injured his left wrist 5 years 
earlier and it apparently healed with a poor union.  The 
veteran claimed the wrist was weak and he had trouble with 
pronation and supination.  The distal end of the ulna 
appeared to be displaced.  X-rays revealed an old non-united 
fracture of the ulnar styloid on the left.  

In May 1971, the veteran was noted to have chronic swelling 
on the volar, ulnar surface and instability of the left 
wrist.  X-rays disclosed subluxation of the radioulnar joint.  
The impression was that the veteran had the subluxation of 
the radioulnar joint secondary to an old injury.  On 
separation examination, in October 1971, the veteran 
continued to have left wrist instability at the distal ulna 
with frequent subluxation.  

These findings reflect a chronic disability.  38 C.F.R. 
§ 3.303.  So the service medical records and the separation 
examination support the conclusion that a chronic disability 
was not manifested when the veteran was examined for service 
but became symptomatic later, during service.  This means 
that even if there was some kind of disability before 
service, it increased in severity during service.  Since 
there is no evidence that this was the natural progress of a 
pre-existing condition, the changes would constitute 
aggravation in service.  38 C.F.R. § 3.306 (2006).  

There are current findings.  On the May 2005 VA examination, 
X-rays disclosed a chronic fibrous non-union of an old ulnar 
styloid fracture.  These findings cannot reasonably be 
dissociated from the chronic abnormality of the wrist found 
in service.  Therefore, the Board concludes that the veteran 
has a chronic left wrist disability which was incurred in or 
aggravated by his active duty service.  On this issue, the 
competent evidence supports service connection.  


ORDER

Service connection for PTSD is denied.  

Service connection for a stomach disorder is denied.  

Service connection for a left knee condition is denied.  

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for hypertension is denied.  

Service connection for residuals of a fracture of the distal 
aspect of the left ulna, with subluxation of the left wrist 
is granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


